11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Peter Klassen,                                * From the 106th District Court
                                                of Gaines County,
                                                Trial Court No. 19-08-18199

Vs. No. 11-19-00266-CV                        * July 15, 2021

Gaines County, Texas, and                     * Memorandum Opinion by Williams, J.
Gaines County Deputy Sheriffs                   (Panel consists of: Bailey, C.J.,
Ken Ketron and Clint Low,                       Trotter, J., and Williams, J.)

     This court has inspected the record in this cause and concludes that there is no
error in the judgment below. Therefore, in accordance with this court’s opinion,
the judgment of the trial court is in all things affirmed. The costs incurred by
reason of this appeal are taxed against Peter Klassen.